MEMORANDUM OPINION
                                          No. 04-11-00667-CV

                          IN THE INTEREST OF M.V. JR., et al., Children

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-00055
                              Judge Richard H. Garcia, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 26, 2011

DISMISSED FOR WANT OF PROSECUTION

           On September 30, 2011, we notified appellant that the trial court clerk filed a notification

of late clerk’s record stating that the clerk’s record has not been filed because (1) appellant has

failed to pay or make arrangements to pay the clerk’s fee for preparing the record, and (2)

appellant is not entitled to appeal without paying the fee. We ordered appellant to provide

written proof to this court on or before October 10, 2011, that either (1) the clerk’s fee has been

paid or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal

without paying the clerk’s fee. We warned appellant that if she failed to respond within the time

provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).
                                                                                 04-11-00667-CV


       To date, appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(c). Costs of this appeal are

taxed against appellant. See id. R. 43.4.

                                                          PER CURIAM




                                              -2-